Citation Nr: 0009249	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  99-24 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1998 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for a lumbosacral 
strain has been developed.

2. There is no significant disc pathology, limitation of 
motion, spasm, weakness, or loss of lateral spine motion.


CONCLUSION OF LAW

A disability rating greater than 20 percent for the veteran's 
service-connected lumbosacral strain is not warranted.  
38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, and 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Factual Background

The veteran's lumbosacral disability was service connected in 
an August 1995 rating decision that assigned a 20 percent 
disability rating under Diagnostic Code 5295.  The veteran 
filed a claim for an increased rating for his lumbosacral 
back disability in May 1998 while he was being hospitalized 
in a VA hospital for severe lower back pain, which had its 
onset after he picked up his two-year-old son from a crib.  
The May 1998 hospital report indicates the veteran at that 
time underwent an MRI scan, which demonstrated no evidence of 
a herniated disc.  However, it was noted that the veteran was 
in such severe pain at the time (and was therefore tremulous 
during the initial MRI scan) that the MRI had to be repeated, 
with similarly negative results.  The veteran was 
administered an epidural steroid injection to alleviate the 
pain, which afforded some short-term relief.  A neurological 
examination revealed the veteran had burning pain in the 
sciatic distribution posteriorly with occasional numbness, 
but mostly the horrible pain down the back part of his left 
leg.  On discharge, he was prescribed Percocet, Compazine, 
and Colace.

The veteran was again hospitalized in June 1998 in a civilian 
hospital and was diagnosed on admission with intractable low 
back pain with questionable sciatic symptoms.  The veteran 
complained of pain radiating down both legs.  A bone marrow 
myelogram showed mild disk bulging at multiple levels, no 
spinal stenosis or disk herniation, mild L3-4 foraminal 
narrowing, disk bulge and ligamentis flavum hypertrophy.  An 
MRI scan revealed a questionable small right lateral 
protrusion at L2-3 (only seen on one view) and a congenitally 
small spinal canal.  The assessment indicates chronic back 
pain with radicular symptoms and advises a continuation of 
pain management.

An October 1998 report from the pain management clinic at 
Morton Plant Hospital shows the veteran was again complaining 
of low back and left leg pain.  The veteran at that time 
stated that the pain was rated four to ten on a ten scale and 
that it was worse with sitting and standing.  He had no 
numbness, tingling, or weakness.  He was diagnosed with 
chronic low back pain, left lower extremity sciatica, lumbar 
facet syndrome and lumbar degenerative disc disease at L3-4.  

A November 1998 operation report from Morton Plant Hospital 
indicates the veteran underwent a left L4 selective nerve 
root block under fluoroscopic guidance.  The postoperative 
diagnosis includes left lower extremity radiculopathy and 
left L3-4 foraminal stenosis.  

In December 1998 the veteran underwent a lumbar diskogram and 
a CT scan with multiplanar reconstruction.  The reported 
conclusion was mild pain reproduction during injection of 
contrast at L3-L4 and L4-L5, but no evidence of a focal disk 
herniation, foraminal compromise, or nerve root entrapment.  

A February 1999 hospital report from Morton Plant Hospital 
shows the veteran complained of low back and left leg pain 
and underwent a radiofrequency lesioning of the left L3, L4, 
L5 and sacral alar median branches.  The postoperative 
diagnosis indicates left lumbar facet syndrome.

In June 1999 the veteran underwent an electromyography (EMG) 
examination; the conclusion in the EMG report states that the 
veteran's motor amplitudes were low and that the EMG showed 
active and chronic denervation in the left L4-L5-S1 
innervated muscles suggesting severe left L4-L5-S1 
radiculopathy.

In June 1999 the veteran also submitted to a VA spinal 
compensation and pension (C&P) examination.  The veteran at 
that time related to the examiner that he rated his pain as 
an eight on a ten scale and that he had painful flare-ups 
every morning.  The examination report contains the following 
objective findings:

Motor strength is 5/5 with no evidence of 
positive straight leg raising.  Sensory 
examination is intact to light touch.  
Deep tendon reflexes are normal active 
and symmetrical.  Gait examination 
demonstrates a normal gait with no 
antalgic component.  Range of motion 
examination of his lumbar spine on 
flexion, extension, lateral flexion, and 
rotation is 95, 35, 40, and 35 degrees.

The diagnostic interpretation contained in the June 1999 
spinal C&P examination report is as follows:

X-ray examination dated 11/19/97, which 
includes a MRI of his lumbar spine which 
is compared to a MRI of his lumbar spine 
on 5/13/98, was significant only for mild 
spondylosis.  On review of the 11/19/97 
MRI scan, there is no disk abnormality.  
There is no pathology whatsoever.  This 
is a normal MRI of the lumbar spine.  X-
ray examination of the lumbar spine 
demonstrates a normal lordotic curve.  
There is no evidence of disk collapse.  
There is no evidence of fractures, 
subluxation, or spondylolisthesis.  In 
addition, the patient underwent a CT scan 
of his lumbar spine dated 3/24/98.  This 
is a normal examination.  

Finally, in the assessment and evaluation section of the June 
1999 spinal C&P examination report, the examiner states as 
follows:

The patient is a 29-year-old white male 
with complaints of left lower extremity 
pain and associated back pain.  However, 
during the examination the patient points 
to his right hip.  It is uncertain 
whether there is a high functional 
overlay here.  However, it is certain 
that this pain is not emanating from his 
lumbosacral spine.  The patient has no 
weakness.  The patient has no 
incoordination.  The patient has no 
excess fatigability, and the patient has 
no loss of range of motion.  The patient 
had an EMG performed of his left lower 
extremity and the interpretation was one 
that showed active and chronic 
denervation on the left L4-L5-S1 
innervated muscles suggesting severe left 
L4-L5-S1 radiculopathy.  This is an 
electrical test.  There is no clinical 
correlation with this test.  I do not 
hold his EMG studies to be in high 
regard.

Legal Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness in 
the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1990), Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

While the Board will consider the veteran's back disability 
under diagnostic codes  5289, 5292, 5293, and 5295, separate 
evaluations under each of these codes are not appropriate 
because the rule against pyramiding of benefits mandates that 
"the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1999); Brady v. Brown, 4 Vet. App. 203, 206 
(1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) ("The critical element is that none of the 
symptomatology . . . is duplicative of or overlapping with 
the symptomatology of the other . . . conditions.").  

The veteran's disability has been considered under Diagnostic 
Code 5289, but his disability does not involve ankylosis.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  His disability 
has also been considered under Diagnostic Code 5292 for 
limitation of motion of the lumbar spine; however, because 
the June 1999 C&P examination report indicates "no loss of 
range of motion," this diagnostic code is not for 
application.

As stated above, the veteran's service-connected back 
disability was rated as 20 percent disabling as a lumbosacral 
strain under Diagnostic Code 5295.  38 C.F.R. § 4.71a (1999).  
Diagnostic Code 5295 allows a 20 percent disability rating 
when there is muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in the standing 
position.  A 40 percent disability rating (the maximum under 
Diagnostic Code 5295) is assigned when the lumbosacral strain 
is shown to be severe, with a listing of the whole spine to 
the opposite side; positive Goldthwaite's sign; marked 
limitation of forward bending in the standing position; loss 
of lateral motion with osteo-arthritic changes; narrowing or 
irregularity of the joint space; or some of the above with 
abnormal mobility on forced motion.

The Board finds that the veteran is not entitled to a 40 
percent rating under Diagnostic Code 5295 based on the 
findings in the June 1999 spinal C&P examination report that 
show none of the criteria are met.  The Board notes that 
there is conflicting evidence concerning the presence of any 
intervertebral disc pathology, and will rely on the 
examiner's statements contained in the June 1999 C&P spinal 
examination report.  Based on a review of November 1997 and 
May 1998 MRI scan results, the examiner specifically states 
therein that there is no evidence of any disc abnormality and 
further indicates that "there is no pathology whatsoever."  
Further, upon review of a March 1998 CT scan of the veteran's 
lumbar spine, the examiner states that "this is a normal 
examination."  

Although the October 1998 report from the pain management 
clinic at Morton Plant Hospital contains a diagnosis of 
"lumbar degenerative disc disease at L3-4," there is no 
indication that the examiner had the benefit of MRI or CT 
scan results and, further, there is no indication that the 
degenerative disc disease is causing the veteran's 
symptomatology.  In fact, every diagnostic examination 
performed since 1995 shows negative disc pathology.  The 
Board therefore finds that Diagnostic Code 5293 is not for 
application.  



ORDER

Entitlement to a disability rating greater than 20 percent 
for lumbosacral strain is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

